NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW G. CLARK,                                No.    21-35304

                Plaintiff-Appellant,            D.C. No. 6:20-cv-00253-AA

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.;
OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.; OREGON STATE
BAR ASSOCIATION; LEAH C. LIVELY;
DAVID P.R. SYMES; CHRISTOPHER
MIXON; MICHAEL HOGAN,
Administrative Law Judge, Hogan
Mediation; ALEX GARDNER, Forensic
Services Div.; ERIK HASSELMAN;
STEVEN W. SEYMOUR; CHRISTIAN
JOSEPH ROWLEY, Seyfarth; BENJAMIN
N. GUTMAN, Solicitor General; BARRY
DAVIS; DAVID CAMPBELL; BRUCE
NEWTON; PETER URIAS, Seyfarth;
ELLEN ROSENBLUM; SEBASTIAN
TAPIA; BEN MILLER; VANESSA A.
NORDYKE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted February 15, 2022**
                             San Francisco, California

Before: FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Andrew G. Clark appeals pro se from the district court’s judgment

dismissing his action under 42 U.S.C § 1983, the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), and the Clayton Antitrust Act, 15 U.S.C.

§ 15, alleging various federal claims. We have jurisdiction under 28 U.S.C. §

1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010)

(dismissal under Fed. R. Civ. P. 12(b)(6)); E. & J. Gallo Winery v. Gallo Cattle

Co., 967 F.2d 1280, 1287 (9th Cir. 1992) (summary judgment). We affirm.

      The district court properly granted summary judgment for defendants

Hassleman and Gardner because Clark’s claims against them are barred by claim

preclusion. See W. Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir.

1997) (explaining that claim preclusion “bars litigation in a subsequent action of

any claims that were raised or could have been raised in the prior action”).

      The district court properly dismissed Clark’s claims against the Oregon State

Bar because Clark failed to allege facts sufficient to show any antitrust injury, a

violation of his constitutional rights, or a RICO predicate act. See Hebbe, 627 F.3d




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    21-35304
at 341-42 (holding that although pro se pleadings are construed liberally, plaintiff

must present factual allegations sufficient to state a plausible claim for relief).

      The district court properly dismissed Clark’s RICO and § 1983 claims

against Wells Fargo as barred by claim preclusion, and his remaining claims

against Wells Fargo and other defendants as time-barred. See 15 U.S.C. § 15b

(stating that Sherman and Clayton Antitrust Act claims must be initiated “within

four years after the cause of action accrued” or they “shall be forever barred”); Or.

Rev. Stat. § 12.110(1) (Oregon has a two-year statute of limitations for personal

injury actions); Carpinteria Valley Farms, Ltd. v. County of Santa Barbara, 344

F.3d 822, 828 (9th Cir. 2003) (“The applicable statute of limitations for actions

brought pursuant to 42 U.S.C. § 1983 is the forum state’s statute of limitations for

personal injury actions.”); Pincay v. Andrews, 238 F.3d 1106, 1108 (9th Cir. 2001)

(noting the statute of limitations for civil RICO actions is four years); W. Radio

Servs. Co., 123 F.3d at 1192.

      The district court properly denied Clark’s motion for intervention. See

Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 853 (9th Cir. 2016) (setting forth

standard of review and criteria for granting intervention under Fed. R. Civ. P. 24).

      We reject as without merit Clark’s contention that the district judge engaged

in improper behavior.

      All pending motions are denied.


                                           3                                     21-35304
AFFIRMED.




            4   21-35304